ġ                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

BARRY MORRIS,

Plaintiff,

v.

JOHN BALDWIN, et al.,

Defendants.                                                  No. 17-1033-DRH

                           MEMORANDUM and ORDER

HERNDON, District Judge:

      Pending    before   the   Court    is   a   December    3,   2018   Report    and

Recommendation (“the Report”) issued by Magistrate Judge Reona J. Daly (Doc.

139). Magistrate Judge Daly recommends that the Court grant several motions to

dismiss filed by defendant Wexford Health Sources, Inc., the IDOC defendants and

defendant Siddiqui (Docs. 122, 125 & 130). Further, Judge Daly recommends

that Count I should proceed only against the Illinois Department of Corrections and

that plaintiff be granted 14 days to seek leave to file a Fourth Amended Complaint.

      The Report was sent to the parties with a notice informing them of their right

to appeal by way of filing “objections” within 14 days of service of the Report. To

date, none of the parties has filed objections.   The period in which to file objections

has expired.    Therefore, pursuant to 28 U.S.C. § 636(b), this Court need not

conduct de novo review.     Thomas v. Arn, 474 U.S. 140, 149-52 (1985).


                                      Page 1 of 2
      Accordingly, based on the reasons contained in the Report, the Court

ADOPTS the Report in its entirety (Doc. 139).    The Court GRANTS defendant

Wexford Health Sources, Inc.’s motion to dismiss Count (Doc. 122); the IDOC

defendants’ motion to dismiss (Doc. 125) and defendant Siddiqui’s motion to

dismiss (Doc. 13).   Plaintiff’s count I shall proceed only against the Illinois

Department of Corrections.    Further, the Court ALLOWS plaintiff up to and

including January 3, 2019 to seek leave to file a Fourth Amended Complaint

      IT IS SO ORDERED.

                                                   Judge Herndon
                                                   2018.12.19 10:30:47
                                                   -06'00'
                                          United States District Judge




                                  Page 2 of 2
